Case: 13-20627      Document: 00512705396         Page: 1    Date Filed: 07/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                              FILED
                                                                           July 21, 2014
                                    No. 13-20627
                                  Summary Calendar                         Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JULIO CESAR GUZMAN AVILA, also known as Jose Lee Garza, also known
as Julian Lee Garza, also known as Julio Lee Guzman, also known as Julio
Cesar Guzman, also known as Eduardo Guzman, also known as Julio Cesar
Guzman-Avila,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:09-CR-170-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Julio Cesar Guzman
Avila has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Guzman Avila has not filed a response. We have reviewed


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20627    Document: 00512705396    Page: 2   Date Filed: 07/21/2014


                                No. 13-20627

counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2